Honorable Clifford 3. Roe
County Attorney
Panola County
Carthage, Texas     L
   .,,
Dear Sir :             ’
                          ”,.
                    Opinion Nmber  O-4078
                    Re: Use of oertaln funds
                         derived from road bonds
                         where speolfic use had
                         been designated in the
                         election.
          We have your letter of September 26, setting out
certain facts and propounding a question for our opinion
thereon.
          After. studying the facts outlined Fn your letter
we reach,the conclusion that an election was held at which
County-wide road bonds were voted’,and that the election
proceedings spehlf’loallydesignated the purposes for which
the proceeds thereof should be used, amoixgwhich speolfied-
purposes we find that oertain moneys were earmarked for use
in.the construation of a road from the tWn of Clayton to
the town of Longbranch, both of which are' lbcated in Panola
couilty. A certain porti.onof the funds irereused in accokd-
ante with that designat'ionand'that there is now a balance
on hand whiah is proposed to be used in the constructiotiof
a road running from the town of Clayton and-connkcting with
thi Pinehlll road which Is a point about one mile from the
town of Longbranch. Your question Is:
          "Can the above fund8 be used on the Claytbn-
     Pinehill-Longbranoh route or do they havestombe
     used orithe Clayton-Longbranch route where few
     or no people live?"
          The purposes for whFoh the proaeeds of the bonds
were to be used being a part of the election proceedings
would require that the funds’derived from’said-bonds be-
used only in accordance therewith.' In the case of Moore
v. Coffman, 200 3. W. 374, the general rule is land down
Honorable Clifford 3. Roe, page 2   (O-4078)


by the Supreme Court and is substantially that if the pur-,;
pose for issuing bonds is specIfically stated in the peti-
tion, order and notice of eleatlon, the voters have the
right to rely on such statement and the use of suah bond'
funds otherwise would be prohlblted by law. Suoh a state-
ment beaomes a part of an implied eontraat entered Into
between the voters and the authorities entrusted with the
expenditure of suoh funds.
          It is, therefore, our oplnlon that that portion of
the funds earmarked for use Fn the construotion'of a road
from Clayton to Longbranch aannot ,legallybe used in the
construction of a road beginning at Clayton and terminating
at any plaae other than Longbraneh. We belleve this to be
true without regard to the population of the dlstrlct through
which said road is to run.
          TrustFng that the fore~golngfully answers your in-
quiry, we are
                               Very truly yours
                         ATTORREYf3BIWRALOFTEXAS

                          By   /s/ Clarence E.'Crowe
                                   Clarenae E. Crowe
                                           Assistant




CEC-a:mjs
                ,.
A~PPROVRDOPIRIOIVCOMMITTBg
By /s/ BWB CBAIRI'lAR